No estando debidamente autenticadas las constancias del récord en que se basa la moción de desestimación y aunque lo estuvieran no apareciendo que sea claramente frívolo el recurso por lo menos en lo que se refiere al pronunciamiento de la sentencia apelada relativo a las costas, por el cual se impuso al demandado el pago de ciento cincuenta dólares que se pactó en la escritura de hipoteca, “para gastos, costas y honorarios de abogado, que han convenido expresa-mente los deudores en satisfacerle como indemnización a su acreedor, en oaso de que. se inicie, la ejecución de la hipoteca,” (bastardillas nuestras) cuando el procedimiento seguido no fué un pleito sobre ejecución de hipoteca, se declara sin lugar la moción de desestimación.